ON PETITION FOR RE-HEARING.
Gordon, J.
Counsel for the appellant has filed a petition for the re-hearing of this cause in which, with *389a zeal which we commend hut with an acerbity of feeling which we deplore, he insists that his brief was in strict compliance with the statute and the rules of this court, and that it ought not to have been stricken. - We have given his petition careful consideration, hut our opinion remains unchanged. It cannot be told from a reading of the brief what course the proceedings took in the lower court, whether the cause was disposed of upon demurrer, or, if an answer was filed, what was the nature of the defense interposed by it, nor can it be told .from said brief whether counsel relies for a reversal upon errors committed by the lower court in ruling upon the pleadings, or in receiving or rejecting testimony, or in charging the jury; and, as said in Brown v. Tolles, 7 Cal. 398, “ . . . we cannot ... be expected to wade through the record to find argument, or invent pretexts for reversing the cause.” We do not think that authority can be found,—and the well known ability and industry of the learned counsel for appellant justifies our indulging the presumption that none exists from the fact that'none is cited — which would warrant this court in entertaining the case upon appellant’s brief.
In his petition counsel says that, “ In the statement of facts contained in the brief we say that ‘Haugh paid his assessment on these two lots, amounting to $102> nearly two years after which he began this suit for damages.’ Now, the first error complained of immediately after that is that the payment of that assessment was an estoppel to this suit. I do not know what could be clearer than that.” We differ with counsel in his assumption that ány error is pointed out by this statement. It does not indicate that the lower court had anything to do with it. Whether “the payment of that assessment was an estoppel to this suit” might *390depend upon whether estoppel was pleaded in this action. If it was — and on that question the brief is entirely silent—and the court below has ruled upon it, such-ruling should have been assigned as error and argument directed to it. Counsel insists that his “ points ” “ taken in connection with the statement of facts become intelligible.” Doubtless such is the case, but we think they should be made intelligible in the brief.
With a volume of business approximating five hundred cases per annum, we cannot be expected to resort to cumbersome records and statements of fact in order to determine what questions, if any, we have jurisdiction to review. Nor do we think that § io of the act of 1893 contemplates that we should. That section provides that the brief of the appellant “shall clearly point out each error that the appellant relies on for a reversal,” and in addition to the statute and the authorities cited in our former opinion, we quote as bearing upon the subject the following from the case of Denton v. Woods, 86 Tenn. 37:
“The presumption is in favor of the correctness of the rulings and decisions of lower courts, and under the established practice in this court, unless error is affirmatively shown, an affirmance will be had.
“It is also presumed that every appellant is able, through his solicitor or attorney, to point out the errors upon which he relies for reversal, and not'impose upon adversary counsel the labor of toiling through a large transcript like this one, speculating upon the probable grounds of attack; nor to impose upon the court the work of reading the entire record, and passing upon the case de novo in all its bearings. Some weight must be attached to the holdings of inferior courts; and counsel must be able to point out, as re-, quired, their errors, and will not be permitted to dump in, for the consideration of the court, immense tran*391scripts, filled with pertinent and impertinent matter, and demand their investigation upon general negatives of the correctness of decrees or judgments.”
The petition will be denied.
Scott and Anders, JJ., concur.